Per Curiam :
Plaintiff sues for commissions- upon sales made for defendants. Among other things he claims to he entitled to commission upon duplicate orders.
He knows the amount of direct orders he obtained, but alleges that between January 1, 1907, .and November 4, 1907, a number of duplicate orders were received and filled by defendants and that he does not know the exact amount du.e him, and cannot allege the same with certainty. We have uniformly refused air examination, before complaint merely,to enable the ¡ilaintiff to allege the exact ainount due him and we see no reason for departing from the rule in this case. '
The order should be reversed, with ten dollars costs and disbu rse- ■ ments, and motion granted, with ten dollars costs.
Present — Patterson, P. J,, Ingraham, Laughlin, Clarke and. Scott, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted,, with ten dollars costs.